Order dismissing writ of certiorari and confirming determination of the board of standards and appeals affirmed, with fifty dollars costs and disbursements. The form of the resolution is inartistic and fails to use, as it should have done, the term “ unnecessary hardship.”  The return, however, discloses that the resolution is intended to invoke that ground as a basis for the board’s action in that the record contains evidence of “ unnecessary hardship ” and incorporates, by reference, records in cases involving adjoining plots where actions of the board upon the ground of “ unnecessary hardship ” were confirmed by the courts in situations paralleling that involved herein, particularly in Matter of Forman v. Walsh (217 App. Div. 765). The return herein conforms in substance to the requirements of People ex rel. Fordham M. R. Church v. Walsh (244 N. Y. 280). Lazansky, P. J., Rich, Hagarty, Carswell and Seudder, JJ., concur.